[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
This case comes before the court as a hearing in damages, the parties having stipulated to liability. The court finds that the plaintiff, Jennifer Shurretto, has sustained damages resulting from the injuries sustained in the accident of June 14, 1985 and has proven those facts necessary to justify the following award: CT Page 2219 The plaintiff shall recover as economic damages for pecuniary losses incurred for medical expenses, physical therapy and lost wages, the amount of $5,510.70, and as noneconomic damages for all nonpecuniary losses including but not necessarily limited to physical pain and suffering, permanent partial disability and mental and emotional suffering the sum of $54,849.30.
Economic Damages           $5,510.70
               Noneconomic Damages        54,849.30 ---------- Total Damages             $60,000.00
Judgment should enter in favor of the plaintiff, Jennifer Shurretto, as against the defendant, Maria Bosco, in the amount of $60,000.00.
PELLEGRINO, J.